TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00592-CV


Mark Polansky and Landrah Polansky, Appellants

v.

Pezhman Berenji and John Berenjy, Appellees




FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
NO. 10-1472-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING


C O N C U R R I N G   O P I N I O N

		I agree with the majority that the trial court erred in purporting to grant summary
judgment for appellees as to the Polanskys' claims because the merits of those claims had previously
been rendered moot by their nonsuit.  Also, because no evidence supported the attorney's fee award
against the Polanskys, I agree that appellees must take nothing on that claim.
		For these reasons, I concur in the judgment.


						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Henson
Filed:   December 7, 2012